Citation Nr: 0614644	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (initial) rating for a major 
depressive disorder, now rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1997 to 
November 1998 and from July 1999 to June 2001.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a major depressive disorder, now rated 
as 
10 percent disabling.  The appeal was remanded to the Appeals 
Management Center in Washington, D.C. in September 2005 and 
is now before the Board for adjudication. 

FINDINGS OF FACT

During the period under consideration veteran has a 
depressive disorder characterized by social impairment due to 
moderately severe symptoms of depressed mood, anxiety, 
restlessness, and sleep difficulty but without memory loss, 
panic attacks, delusions, lack of personal care, or 
impairment of thought process or communications.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but not 
greater, for a major depressive disorder have been met.  
38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.1, 4.3, 4.6, 
4.7, 4.126, 4.130 Diagnostic Code (DC) 9434 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2002 and 
October 2003; a rating decision in July 2002; a statement of 
the case in August 2003; and supplemental statements of the 
case in March 2004 and December 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir. 
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. 
App.473 (2006).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection and a 10 percent rating for a major 
depressive disorder have been in effect since June 2, 2001.  
The veteran seeks a higher initial rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
VA must take into account the veteran's entire medical 
history and circumstances.  38 U.S.C.A. § 1155, 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Since the veteran timely appealed the rating 
initially assigned, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

A 10 percent rating is assigned when the evidence shows 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; where symptoms are controlled by continuous 
medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9434 (General Rating 
Formula for Mental Disorders).

While in service, the veteran suffered the death of her 
eldest child in a fire in December 2000.  The veteran has not 
been employed outside her home since discharge from active 
service.  Although she expressed a desire to obtain outside 
employment, she is the primary care provider for her three 
other pre-school aged children.  

The veteran underwent VA mental health examinations in May 
2002, March 2003, and March 2004.  The veteran stated that 
her condition was being followed at a VA mental health clinic 
in Montgomery, Alabama, but records from that facility showed 
only one initial social worker screening in March 2003. 

In the May 2002 VA examination, the veteran displayed 
symptoms of depression, episodes of crying, with trouble 
sleeping, loss of appetite, low energy, and a lack of 
interest in significant activities.  She experienced no 
hallucinations, suicidal ideations, or panic attacks.  Her 
speech was coherent and relevant.  Memory, orientation, 
insight, and judgment were preserved.  The examiner diagnosed 
chronic major depressive disorder.  Using the fourth edition 
of the American Psychiatric Association's Diagnostic Criteria 
(DSM-IV), the examiner assigned a Global Assessment of 
Functioning (GAF) score of 60, indicating moderate symptoms 
and difficulty with social functioning.  The examiner advised 
follow-up care at a VA mental health clinic in Montgomery, 
Alabama. 

In March 2003, the veteran was examined and screened for 
treatment at the clinic. 
The symptoms and diagnosis were the same as in May 2002 
except that the examiner assigned a GAF score of 50, 
indicating serious impairment with social functioning.  The 
veteran complained of depressed mood most days, loss of 
interest in activities, insomnia, fatigue, and feeling of 
lack of support.  The reported difficulty thinking, making 
decisions, and concentrating.  She was not agitated.  Speech 
was productive, relevant, and clear between episodes of 
tearfulness.  She was oriented times three.  There were no 
active suicidal or homicidal ideations.  There were no 
auditory or visual hallucinations.  Mood was mildly 
depressed.  Affect was labile.  Concentration, memory 
function, insight, and judgment were intact.  Medication for 
depression was prescribed.  Although the examiner noted the 
existence of marital difficulties, she did not note any 
effect on the veteran's ability to care for children or on 
other social relationships.  The record showed no further 
treatment after the initial screening. 

In March 2004, a VA examiner noted the same symptoms and 
diagnosis as in earlier examinations and assigned a GAF score 
of 60, again indicating moderate symptoms and impairment of 
social functioning.  The veteran complained for feeling 
depressed and nervous frequently, with low energy.  She 
complained of trouble sleeping, with poor concentration and 
diminished interest in activities.  She also complained of 
restlessness from time to time.  Mental status examination 
found her alert and answering questions.  Speech was coherent 
and relevant.  Mood was depressed and nervous with tears when 
discussing the death of her son.  Affect was appropriate.  
She denied hallucinations.  No suicidal or homicidal ideas 
were elicited.  Orientation and memory were preserved.  
Insight and judgment were intact.  The examiner recommended 
follow-up treatment but there is no evidence that the veteran 
attended any treatment sessions.  

The Board concludes that the veteran's condition warrants a 
30 percent rating since the effective date of service 
connection.  Over an extended period of time, the veteran has 
had consistent symptoms of depressed mood, anxiety, 
restlessness, and chronic sleep loss.  She has been taking 
appropriate medication.  Examiners have consistently assigned 
GAF scores that described her depression as moderate or 
severe.  On the other hand, there is no evidence that her 
condition has impaired her ability to perform her current 
occupational task which is the care of her young children.  
Although she has experienced some marital difficulties, the 
relationship is intact and there is no specific evidence to 
show what impact, if any, her depression has had on her 
marriage and other social relationships.  The evidence showed 
no on-going treatment for the disorder.  The Board 
nonetheless finds that the veteran's symptomatology more 
nearly approximates the criteria for a 30 percent evaluation 
at the present time.  A higher rating is not appropriate 
because there is no evidence of panic attacks, 
suspiciousness, and speech or thought difficulties.  There is 
also no evidence of impaired judgment, impaired impulse 
control, hallucinations, or suicidal ideation.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  In 
this case, resolving all benefit of any doubt in favor of the 
claimant, the Board finds that the criteria for a 30 percent 
evaluation for depressive disorder are met.  38 U.S.C.A. 
§ 5107(b) (West 2002)


ORDER

An initial rating for a depressive disorder of 30 percent is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


